DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/283,339, filed on 22 February 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
Applicant is reminded of the duty to disclose information material to patentability. See 37 CFR 1.56 and MPEP 2001.03.
Specification
The disclosure is objected to because of the following informalities: In [0002], "specific functions for the vehicle such its motor" should read "specific functions for the vehicle such as its motor", "ECUs can use state machines running in software the can receive inputs" should read "ECU's can use state machines running in software that can receive inputs" and "if the vehicle changed from one state" should read "if the vehicle is changed from one state". Appropriate correction is required.
Claim Objections
Claims  1-2, 4-5, 7, 12, 14, 16, 19 are objected to because of the following informalities:
Regarding claim 1, in line 6, "machine state a bit vector" should read "machine state 
Regarding claims 1-2 and 5, the claims are missing a colon after "configured to". It is recommended to amend "configured to" to "configured to:".
Regarding claims 4, 14, and 19, the claims recite "comparing first states of interest or second states of interest". First states of interest and second states of interest are previously recited, therefore it is unclear whether the claims are referring to the previously recited first states of interest and second states of interest or additional first states of interest and second states of interests. For the purpose of examination, "comparing first states of interest or second states of interest" will be read as "comparing the first states of interest or second states of interest".
Regarding claims 7 and 12, in claim 7, line 5, "determining a next for the state machine" should read "determining a next state for the state machine". In claim 12, line 4, "determine a next based on" should read "determine a next state based on".
Regarding claim 14, in lines 1-2, "configured to comparing" should read "configured to compare 
Regarding claim 16, in line 2 "obtaining atomic machine state bit vector", should read "obtaining an atomic machine state bit vector".
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180295011 A1 and Wang hereinafter), in view of Francesco et al. (US 20090307175 A1 and Francesco hereinafter).
Regarding Claims 1, 6, 11 and 16
Regarding claim 1, Wang teaches a data processing system for a vehicle (see Figs. 1-2; [0005]-[0008]) comprising: 
a plurality of subsystem nodes interconnected by a network topology, each subsystem node including a transceiver and micro-controller coupled to the transceiver and the micro-controller (see Figs. 1-2; ECUs 112A-112N, etc.; [0003], [0007]-[0008], [0010], [0023], [0025], [0027] and [0038]) configured to: 
obtain an atomic machine state bit vector via the transceiver, each bit of the atomic machine state bit vector describing a state of the vehicle used by a state machine operating within a subsystem node (see Fig. 2, Status Table (ST); [0007]-[0008], [0010]-[0012], [0027]), 
obtain a first result, the first result identifying first states of interest (see "mode change signal"; [0010], [0028]-[0029]), 
determine a next state based on the identified first states of interest (see [0010], [0026], [0028]-[0030]), and 
perform a function for the vehicle based on the determined next state (see [0001]-[0004]; [0009 "Disclosed systems, methods and devices allow the designation and associated functionality of a master device to be transferred to other devices within a designated group."] and [0023]).
Regarding claim 6, Wang further teaches a non-transitory computer-readable medium, including instructions which if executed by a data processing system (see [0012] and claim 15), causes the data processing system to perform an operation comprising… (as discussed above).
Regarding claim 11, Wang further teaches a vehicle comprising: a plurality of electronic control units (ECU), each ECU implementing a state machine to perform a function for the vehicle (see Figs. 1-2; ECUs 112A-N; [0003], [0007]-[0008], [0010], [0023], [0025] and [0027]), wherein the state machine is configured to… (as discussed above).
Francesco additionally teaches a plurality of state machines (see [0008]).
Regarding claim 16, Wang further teaches a method for a vehicle (see [0005], [0010] and claim 1) comprising… (as discussed above).
Wang is silent regarding multiply a first bit vector mask with the atomic machine state bit vector to obtain a first result.
Francesco teaches a data processing system (see all Figs; [0001]) comprising: 
a micro-controller (see [0008]-[0009]) configured to: 
obtain an atomic machine state bit vector (see Fig. 7; "current state vector 710"; [0007], [0019], [0022]-[0023] and [0050]), 
multiply a first bit vector mask with the atomic machine state bit vector to obtain a first result, the first result identifying first states of interest (see Figs. 4-7; [0007] and [0022]-[0023], especially [0022 "At block 402, a memory address is calculated (see address generation portion of the code) by performing a hash function comprised of bitwise (N) AND and OR operations on the current state and input value. In addition, current state information, such as a current mask and a current table address are utilized in the memory address calculation."]), and
determine a next state based on the identified first states of interest (see Figs. 4-7; [0007]-[0008] and [0022]-[0023]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Francesco to Wang. That is, it would have been obvious to modify the data processing system (non-transitory computer-readable medium, vehicle and method per claims 6, 11 and 16) of Wang to further include an instruction to multiply a first bit vector mask with the atomic machine state bit vector to obtain the first result, as taught by Francesco. 
Francesco teaches multiplying the atomic machine state bit vector with a first bit vector mask to calculate a memory address. A transition rule is retrieved at the memory address, which includes information for the next state. A person having ordinary skill in the art would have been motivated to apply the same technique to Wang to attain the same results.
Application of the known technique taught by Francesco to the data processing system taught by Wang would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the data processing system (non-transitory computer-readable medium, vehicle and method per claims 6, 11 and 16), further configured to multiply a first bit vector mask with the atomic machine state bit vector to obtain a first result, the first result identifying first states of interest. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 2, 7, 12 and 17
Modified Wang teaches the data processing system of claim 1, the non-transitory computer-readable medium of claim 6, the vehicle of claim 11 and method of claim 16 (as discussed above in claims 1, 6, 11 and 16), 
Wang further teaches wherein the micro-controller is configured to: 
obtain a second result, the second result identifying second states of interest (see "mode change signal"; [0010], [0028]-[0029] and [0035]), 
determine a next state based on the identified first and second states of interest (see [0010], [0026] and [0028]-[0030]), and 
perform a function for the vehicle based on the determined next state based on the identified first and second states of interest (see [0001]-[0004]; [0009 "Disclosed systems, methods and devices allow the designation and associated functionality of a master device to be transferred to other devices within a designated group."] and [0023]).
Wang is silent regarding multiply a second bit vector mask with the atomic machine state bit vector to obtain a second result.
Francesco teaches wherein the micro-controller is configured to: 
multiply a second bit vector mask with the atomic machine state bit vector to obtain a second result, the second result identifying second states of interest (see Fig. 7; [0023]), and
determine a next state based on the identified first and second states of interest (see Fig. 7; [0023]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Francesco to Wang. That is, it would have been obvious to modify the data processing system (non-transitory computer-readable medium, vehicle and method per claims 6, 11 and 16) of Wang to further include an instruction to multiply a second bit vector mask with the atomic machine state bit vector to obtain the second result, as taught by Francesco. 
Francesco teaches multiplying the atomic machine state bit vector with a second bit vector mask to calculate a memory address. A transition rule is retrieved at the memory address, which includes information for the next state. A person having ordinary skill in the art would have been motivated to apply the same technique to Wang to attain the same results.
Application of the known technique taught by Francesco to the data processing system taught by Wang would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the data processing system (non-transitory computer-readable medium, vehicle and method per claims 6, 11 and 16), further configured to multiply a second bit vector mask with the atomic machine state bit vector to obtain a second result, the second result identifying first states of interest. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 3, 8, 13 and 18
Modified Wang teaches the data processing system of claim 1, the non-transitory computer-readable medium of claim 6, the vehicle of claim 11 and method of claim 16 (as discussed above in claims 1, 6, 11 and 16),
Wang further teaches wherein the micro-controller is configured to determine the next state by comparing the first states of interest with states identified for a next state (see [0008 "If the master device confirms in the next NMF with a corresponding status vector bit set to sleep, the device may go to sleep"], [0029 "Now, if an awake slave device wishes to sleep, a REQ packet including a corresponding mode change request is sent by the slave device to the presently designated master device. The master ECU will respond to this REQ packet with an NMF packet that either approves or denies the mode change request, as will be described in further detail below."] and [0033]).
Francesco additionally teaches wherein the micro-controller is configured to determine the next state by comparing the first states of interest with states identified for a next state (see Figs. 4-7; [0007] and [0022]-[0023]).
Regarding Claims 4, 9, 14 and 19
Modified Wang teaches the data processing system of claim 2, the non-transitory computer-readable medium of claim 6, the vehicle of claim 12 and method of claim 17 (as discussed above in claims 2, 6, 12 and 17),
Wang further teaches wherein the micro-controller is configured to determine the next state based on the identified first and second states of interest by comparing the first states of interest or second states of interest with states identified for a next state (see [0008 "If the master device confirms in the next NMF with a corresponding status vector bit set to sleep, the device may go to sleep"], [0029 "Now, if an awake slave device wishes to sleep, a REQ packet including a corresponding mode change request is sent by the slave device to the presently designated master device. The master ECU will respond to this REQ packet with an NMF packet that either approves or denies the mode change request, as will be described in further detail below."] and [0033]).
Francesco additionally teaches wherein the micro-controller is configured to determine the next state based on the identified first and second states of interest by comparing the first states of interest or second states of interest with states identified for a next state (see Figs. 4-7; [0007] and [0022]-[0023]).
Regarding Claims 5, 10, 15 and 20
Modified Wang teaches the data processing system of claim 1, the non-transitory computer-readable medium of claim 6, the vehicle of claim 11 and method of claim 16 (as discussed above in claims 1, 6, 11 and 16),
Wang further teaches wherein the micro-controller is configured to: 
update the atomic machine state bit vector based on the determined next state (see [0007], [0027]-[0029] and [0034], and 
distribute the updated atomic machine state bit vector within the vehicle (see [0007], [0029]-[0030] and [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664